Title: From Thomas Jefferson to P. R. Randall, 20 June 1786
From: Jefferson, Thomas
To: Randall (Randolph), Paul R.



Sir
Paris June 20. 1786.

Having communicated to Mr. Adams the information received at different times from yourself, from Mr. Carmichael and Mr.  Lamb we find that the sum likely to be demanded by Algiers is so infinitely beyond our powers and the expectations of Congress, that it has become our duty to refer the whole matter back to them. Whether they will chuse to buy a peace, to force one, or to do nothing, will rest in their pleasure. In the mean time we wish to see you here and at London, for the purpose of information which will be necessary for Congress when they shall resume the consideration of this subject. It is therefore our joint request that you set out as soon as convenient for this place; Mr. Adams having by letter authorised me to name him as concurring in this request.
Your letters of May 14. and 18. came duly to hand, and copies were transmitted to Mr. Adams and to Congress. I have the honour to be Sir Your most obedient & most humble servt,

Th: Jefferson

